DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 and claims dependent thereon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the phrase "heart rate reserve” renders the claim indefinite because it is unclear how heart rate reserve is being defined. In the art, heart rate reserve is recognized as the difference between the maximum heart rate and the resting heart rate of a subject. In the specification, the heart rate reserve is defined as “the difference between a person's measured or predicted maximum heart rate and resting heart rate.” This leads examiner to believe that Applicant’s heart rate reserve either corresponds to the generally accepted definition, where heart rate reserve is a constant value, or a definition where the heart rate reserve is the difference between the current heart rate value and the resting heart rate, where heart rate reserve is a variable value. Furthermore, Applicant further goes on to describe heart rate reserve as “(Heart Rate (HR)-Resting Heart Rate)/(Maximum Heart Rate-Resting Heart Rate).” Here heart rate reserve is again a variable value and now becomes a unitless value. In view of these discrepancies, it is unclear how heart rate reserve is being defined.


Allowable Subject Matter
Claims 1-2, 4-12, and 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for contextual heart monitoring comprising detecting ECG from patch-based electrodes placed externally on a user, determining heart rate, detecting activity level of the subject, and generating warnings based upon the relationship between heart rate and activity levels, where the warnings are in view of thresholds defined by an activity level and heart rate reserve relationship of a subject, wherein the heart rate reserve is calculated by a given function.
The closest prior art of record is Houben et al (US 2011/0105860), Libbus et al (US 2009/0076559), and Kroll et al (US 2003/0149367) (“Kroll”). Houben et al teach measuring heart rate through ECG, detecting activity level, and generating warning based upon the relationship between heart rate and activity levels. Libbus et al teach detecting ECG from patch-based electrodes placed externally on a user. Kroll teaches that heart rate reserve is a proportional value to heart rate.
Yet their combined efforts do not fairly teach or suggest utilizing a heart rate reserve function in relation to a subject’s activity level to determine individualized thresholds for a subject, wherein the thresholds reflect an acceptable range of heart rate behavior for given activity level.

Response to Arguments
Applicant’s amendments and arguments filed 10/19/2022 with respect to the 35 USC 112(b) and 35 USC 112(d) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 10/19/2022 with respect to the double patenting rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791